Citation Nr: 0319008	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD), to bronchitis 
and emphysema.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to August 1977 
and from August 1983 to December 1984.  This matter comes to 
the Board of Veterans' Appeals (Board) from a June 2000 
rating decision of the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO), which granted service 
connection for COPD effective April 17, 1982 and assigned an 
evaluation of 10 percent.  The veteran is contesting the 
initial evaluation.  

The Board notes that in his notice of disagreement, the 
veteran indicated that he wished to file a claim for an 
earlier effective date for the granting of service connection 
for COPD.  As this issue has not been procedurally developed, 
the Board is referring it to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The veteran was scheduled for several VA medical examinations 
in August 2002 for which he did not report, to include a 
respiratory examination.  It appears, however, that notice of 
these medical examinations was sent to the wrong address.  As 
such, a VA examination for respiratory disabilities must be 
scheduled.

In addition, the veteran was scheduled for a travel Board 
hearing in April 2003 for which he failed to appear.  Here 
again, however, it is uncertain whether notice of the hearing 
was sent to the correct address.  In the case that notice was 
mailed to the wrong address, the veteran should be afforded 
another opportunity for a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should make a reasonable 
attempt to ascertain the veteran's 
current home address.

2.  The RO should schedule the veteran 
for a VA medical examination for 
respiratory disabilities.  The examiner 
is asked to report all of the relevant 
symptoms and to comment on the severity 
of each.  All necessary diagnostic tests, 
to include pulmonary function tests, 
should be accomplished.  The examiner is 
asked to review the claims file prior to 
conducting the examination.

3.  In the event that notice of the 
veteran's travel Board hearing was sent 
to the wrong address, an additional 
travel Board hearing must be scheduled.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




